 1

 2                                                                        JS-6

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 7

 8                                                Case No. 2:18-CV-06675 (VEB)

 9   ELIZABETH VELASQUEZ
     GONZALEZ,
10                                                JUDGMENT
                           Plaintiff,
11
     vs.
12
     ANDREW M. SAUL, Commissioner of
13   Social Security,

14                         Defendant.

15
           For the reasons set forth in the accompanying Decision and Order, it is hereby
16
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
17
     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
18
     Commissioner’s request for an order affirming the Commissioner’s final decision and
19

20                                            1

              JUDGMENT – VALASQUEZ GONZALES v SAUL 2:18-CV-06675-VEB
 1   dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this

 2   matter is REMANDED for further proceedings consistent with the Decision and

 3   Order; and (4) this case is CLOSED without prejudice to a timely application for

 4   attorneys’ fees and costs.

 5         DATED this 25th day of September 2019,

 6                                              /s/Victor E. Bianchini
                                               VICTOR E. BIANCHINI
 7                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                             2

               JUDGMENT – VALASQUEZ GONZALES v SAUL 2:18-CV-06675-VEB
